DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 Ln 4, please amend to --the volume flow is--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 Ln 5 cites the limitation "a hydraulic cylinder or a hydraulic motor”.  Line 3 cites the limitation ‘an electrohydraulic actuator’.  It is unclear if these two limitations are referring to the same device/element or two different devices/elements.  Therefore 
Claims 2-12 are rejected at least for their dependence upon claim 1.
Claim 13 Ln 1 cites the limitation "A device for arranging underwater”.  This limitation appears to be a direct translation from a foreign language and its original meaning has been lost.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --A device for [[arranging]] operating underwater--.
Claim 13 Ln 5-6 cites the limitation "a hydraulic cylinder… configured to be moved with the process valve gate”.  When taken in light of the specification, it is unclear how the cylinder is configured to be moved with the process valve gate.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --a hydraulic cylinder… configured to move the process valve gate--.
Claim 13 Ln 5 cites the limitation "a hydraulic cylinder”.  Line 7 cites the limitation ‘an electrohydraulic actuator’.  It is unclear if these two limitations are referring to the same device/element or two different devices/elements.  Therefore the scope of the claim is indeterminate.  For examination, the limitation was interpreted as referring to the same device/element.
Claim 14 is rejected at least for its dependence upon claim 13.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 14 line 1-2 cites the limitation “the device includes a rotational hydraulic motor instead of the hydraulic cylinder”.  This limitation results in a dependent claim that does not include every limitation of the claim from which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Terry; William M. US 3572032 A, hereinafter Terry, in view of PHIELIPEIT-SPIESS; Volker et .
Regarding claim 1, Terry discloses (Fig. 1 ) an electrohydraulic system for use under water (Abstract),  comprising:
an electrohydraulic actuator (23);  
a container (11) having an internal space (depicted space within (11)): 
a hydraulic cylinder (23)) or a hydraulic motor and 
a hydraulic machine (51) arranged in an the internal space (40) of the container; and 
a rotary drive unit (43) mechanically coupled to the hydraulic machine for a common rotary movement and the hydraulic machine configured to adjust at least the hydraulic cylinder or the hydraulic motor (Col 3 Ln 72-75).
Terry fails to explicitly state that the rotary drive unit is arranged outside the container and is configured to couple to the hydraulic machine and decouple from the hydraulic machine.
Phielipeit discloses (Fig. 1-4) a rotary drive unit (20) mechanically coupled to the hydraulic machine (34, via 28/35, [0019] states “The driven component 34 may comprise a valve, e.g. a choke valve, ball valve, or gate valve, or another driven component selectively moved via electrical actuator 20” which the examiner has interpreted as a rotary driven pump) for a common rotary movement, wherein the rotary drive unit is arranged outside the container and is configured to couple to the hydraulic 
Phielipeit further discloses [0002] that replacement of a subsea actuator is time-consuming and problematic, and [0003] provides a device/method that enables a simple replacement/installation.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Terry, by providing the rotary drive unit and couple/decouple interface, as taught by Phielipeit, for the purpose of simplifying the replacement of an subsea actuator.
Regarding claim 2, Terry discloses (Fig. 1) the rotary drive unit (43) is configured to adjust the hydraulic cylinder (23, Col 3 Ln 72-75).
Regarding claim 3, Terry discloses (Fig. 1) the hydraulic cylinder (43) is a differential cylinder or a synchronizing cylinder (depicted as at least a differential cylinder).
Regarding claim 4, Terry discloses (Fig. 1) the hydraulic cylinder (23) includes a displaceable piston (35) configured to adjust a process valve (Abstract, via stem/rod (17)).
Regarding claim 5, Terry discloses (Fig. 1) the hydraulic cylinder (43) comprises a helical pressure spring (41) configured to reset the hydraulic cylinder (Col 3 Ln 10-17).
Regarding claim 6, Terry discloses (Fig. 1) at least one solenoid valve (67) is arranged in such that the second cylinder chamber (21) of the hydraulic cylinder (45) is hydraulically balanced in the event of an electrical power failure (Col 3 Ln 51-54).
Regarding claim 7, Terry discloses (Fig. 1 ) a minimum of at least one non-return valve (61) or at least one hydraulic shut-off is arranged such that the a position of 
Regarding claim 8, Terry discloses (Fig. 1) at least one pressure limiting valve (63) arranged and configured such that the maximum hydraulic system pressure is configured to be effectively limited (Col 3 Ln 44-45).
Regarding claim 9, Terry discloses (Fig. 1) the hydraulic machine (51) is configured as a hydrostatic gear or a hydraulic pump (Col 3 Ln 36-37).
Regarding claim 10, Terry discloses (Fig. 1) the rotary drive unit (43) comprises an electric motor (Col 3 Ln 36).
Phielipeit disclose (Fig. 1-4) the rotary drive unit (20) comprises an electric motor [0011].
Regarding claim 11, Phielipeit disclose (Fig. 1-4) a remote-controlled underwater vehicle (32) comprises the rotary drive unit (20, [0018])
Regarding claim 12, Phielipeit disclose (Fig. 1-4) further comprising a coupling unit (28/35) arranged between the rotary drive unit (20) and the hydraulic machine (34).

Regarding claim 13, Terry discloses (Fig. 1 ) a device for arranging under water and for controlling a deliverable volume flow of a gaseous or liquid medium (Abstract),  comprising:
a process valve (disclosed in the Abstract, not depicted) having a process valve housing and a process valve gate (fundamentally, process valves are comprised of a housing and a ‘gate’ or element whereby fluid passage is controlled) with which the volume is configured to be controlled:
a hydraulic cylinder (23) associated with the process valve housing (via stem (17)) and configured to be moved with the process valve gate (Col 1 Ln 58-63); and
an electrohydraulic system having an electrohydraulic actuator (23), and a rotary drive unit (43), which drives a hydraulic machine (51) configured to adjust the hydraulic cylinder (Col 3 Ln 72-75).
Terry fails to explicitly state that the rotary drive unit is arranged on a remote controlled underwater vehicle.
Phielipeit discloses (Fig. 1-4) a rotary drive unit (20) mechanically coupled to the hydraulic machine (34, via 28/35, [0019] states “The driven component 34 may comprise a valve, e.g. a choke valve, ball valve, or gate valve, or another driven component selectively moved via electrical actuator 20” which the examiner has interpreted as a rotary driven pump) for a common rotary movement, wherein the rotary drive unit is arranged outside the container and is configured to couple to the hydraulic machine and decouple from the hydraulic machine [0019], and a remote-controlled underwater vehicle (32) comprises the rotary drive unit (20, [0018]).
Phielipeit further discloses [0002] that replacement of a subsea actuator is time-consuming and problematic, and [0003] provides a device/method that enables a simple replacement/installation.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Terry, by providing the rotary drive unit and couple/decouple interface, as taught by Phielipeit, for the purpose of simplifying the replacement of an subsea actuator.

Relevant Art
RIETZLER RUDOLF et al.	EP 2101061 A1 discloses a rotary valve actuator actuated by a rotary motor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F Daniel Lopez/Primary Examiner, Art Unit 3745